Citation Nr: 0630472	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  05-12 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for herpes.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran has confirmed active duty service from September 
1970 to March 1972, and from September 1979 to September 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO), 
which in pertinent part, denied service connection for cold 
sores/herpes and migraine headaches.  A hearing was held 
before the undersigned at the RO in North Little Rock, 
Arkansas, in January 2006. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Herpes

As a procedural matter, a review of the file indicates that 
the veteran's periods of active service have not been 
verified in their entirety.  The DD Forms 214 of records 
shows active service from September 1970 to March 1972 and 
from September 1979 to September 1994, but also reflects 
prior active service of 18 months duration and inactive 
service of approximately four years duration.  Information 
regarding the veteran's status and active service dates 
between March 1972 and September 1979 is not shown elsewhere 
in the record.  This information has particular relevance 
since the veteran claims that he incurred herpes in 1976 or 
1977.  The appropriate custodian of service records must be 
contacted to verify the periods of active and inactive 
service prior to September 1979.

The medical evidence on file, including treatment records and 
VA compensation examinations, fails to disclose any clinical 
evidence of herpes.  Service medical records show only an 
endorsement of cold sores in the veteran's medical history 
alone and evidently, the VA examiners diagnosed cold sores 
and recurrent herpes based on history alone.  Also of 
possible relevance, service medical records show shingles in 
the thorax area in March 1982.  It is also notable that 
treatment records dated in 2000 and 2001 indicate the veteran 
presented to the VA Medical Center in New Orleans for refill 
of prescriptions from Florida.  One of the medications was 
acyclovir for suppressive therapy of herpes.  A search of the 
VA system showed no active outpatient medications.  A 
reasonable inference from this is that there are pertinent 
private treatment records yet to be identified and associated 
with the file.  Consequently, the veteran should be contacted 
and requested to identify and release all pertinent treatment 
records, specifically including private treatment records 
from Florida.  Additionally, a VA examination is needed to 
ascertain the nature and etiology of the claimed cold 
sores/herpes.

Migraine Headaches

The Board is of the opinion that another VA examination is 
needed to resolve the veteran's claim for service connection 
of migraine headaches.  In this regard, an October 2003 VA 
compensation examination reflects a diagnostic assessment of 
headaches consistent with migraines.  The examiner, however, 
did not opine whether the headaches have a relationship to 
the veteran's active service.  It is also notable that the 
veteran presented to J.B.T., M.D. in October 2005, with 
complaints of recurrent headaches.  Dr. T. reviewed the 
veteran's service records, which were limited to entries from 
May and July 1983, and February, April and June 1984.  Based 
on review of these records and the veteran's historical 
account, he concluded that the veteran's current headaches 
are consistent with headaches he experienced in the 1983-1984 
timeframe.  While this opinion is favorable evidence of a 
nexus, the Board finds it to be an inadequate basis for 
service connection of migraine headaches.  In this regard, it 
is notable that the veteran served on active duty for over 20 
years and Dr. T., only reviewed records covering a one-year 
period of service, apparently chosen by the veteran.  There 
is also no indication that the treating physician reviewed VA 
treatment records that have been associated with the file.  
Accordingly, Dr. T's opinion appears to be incomplete insofar 
as he did not consider all the available medical evidence.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994) (A medical 
examination must consider records of prior medical 
examination and treatment in order to assure a fully informed 
examination.)  It is also noteworthy that Dr. T. did not 
diagnose migraine headaches.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with recent court decisions, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.  The RO's 
attention is directed to Dingess v. 
Hartman, 19 Vet. App. 473 (2006) 
(requiring VCAA notice to include the 
five elements of a service connection 
claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between 
the veteran's service and the disability; 
(4) degree of disability; and (5) 
effective date of the disability.)  The 
RO should provide the appellant written 
notification specific to his claims for 
service connection for herpes and 
migraine headaches).  The appellant 
should further be requested to submit all 
evidence in his possession that pertains 
to his claims, to include private records 
of treatment of herpes from Florida.

2.  The veteran should be scheduled for 
an appropriate VA medical examination to 
determine the nature and etiology of his 
herpes.  The claims file should be 
provided to and pertinent documents 
therein reviewed by the examiner in 
conjunction with the examination.  
Following a review of all of the relevant 
medical records in the claims file, 
obtaining a history from the veteran, the 
clinical evaluation, and any tests that 
are deemed necessary, the examiner is 
requested to provide an opinion as to 
whether the veteran's herpes, if 
diagnosed, is at least as likely as not 
related to (i.e. was incurred or 
aggravated during) his service.  The 
examiner is also requested to provide a 
rationale for any opinion expressed.

3.  The veteran should also be scheduled 
for an appropriate VA medical examination 
to determine the nature and etiology of 
his migraine headaches.  The claims file 
should be provided to and pertinent 
documents therein reviewed by the 
examiner in conjunction with the 
examination.  Following a review of all 
of the relevant medical records in the 
claims file, obtaining a history from the 
veteran, the clinical evaluation, and any 
tests that are deemed necessary, the 
examiner is requested to provide an 
opinion as to whether the veteran's 
migraine headaches are at least as likely 
as not related to (i.e. was incurred or 
aggravated during) his service, to 
include whether headaches variously noted 
in the service medical records were 
indicative of the onset of migraine 
headaches.  The examiner is also 
requested to provide a rationale for any 
opinion expressed.

4.  Thereafter, the AMC should 
readjudicate the claims for service 
connection for herpes and migraine 
headaches.  If any of the claims remain 
denied, the appellant and his 
representative should be furnished an 
appropriate SSOC, and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



